ITEMID: 001-78291
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF NAMLI AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Nicolas Bratza
TEXT: 4. The applicants were born in 1958, 1923, 1949, 1961, 1955 and 1950 respectively and live in Tokat.
5. On 21 November 1957 the Koruluk village administration, the Ministry of Treasury and the Forest Directorate requested the annulment of the record in the title deed registry of the applicants’ father’s and other persons’ (hereinafter “the defendants”) ownership of four plots of land (nos. 49, 50, 51 and 52) situated in the village of Koruluk.
6. On 4 November 1971, 2 December 1975 and 16 March 1989 the Bafra Cadastre Court gave a decision on the merits of the case. Each of these decisions was in turn quashed by the Court of Cassation.
7. In the course of the proceedings several defendants including Mr Esat Namlı, who was the husband of the second applicant and the father of the remaining applicants, died. Shortly thereafter, in 1990, the applicants became parties to the proceedings.
8. On 28 November 1996 the Bafra Cadastre Court decided to annul the record in the title deed registry except for a part of plot no. 49 which remained under the name of the defendants.
9. On 10 March 1998 the Court of Cassation upheld the judgment of the first-instance court.
10. On 18 December 1998 the Court of Cassation dismissed the applicants’ request for rectification of its decision. This decision was not served on the applicants. However, it was sent to the registry of the Bafra Cadastre Court on 4 January 1999.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
